DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al (US 2011/0254878 A1).

Claim 1, Mori (Fig. 1-15) discloses a display driving device (100a; Fig. 1; Paragraph [0025]) for adjusting a brightness (Fig. 6; Paragraph [0066]) of an image 
a controller (101; Fig. 13; Paragraph [0039]; wherein provides inputs to both peak luminance controller and gradation conversion function calculation module) determining a clipping ratio (Paragraph [0061-0062]; Paragraph [0074-0076]; wherein discloses “clip”) for clipping input image data (Fig. 6) by using an ambient illumination value (Ambient Illumination intensity; Fig. 13) when the ambient illumination value is input thereto (Ambient Illumination intensity; Fig. 13); 
a gain calculator (105; Fig. 13; gain_c; Fig. 15) calculating a frame gain (Paragraph [0052]) which is to be applied to the input image data (Decoded image data; Fig. 13), based on the clipping ratio (Clip; Paragraph [0061]); 
an input image clipping unit (106; Fig. 13) clipping (Fig. 6; Paragraph [0074]) the input image data (Decoded image data; Fig. 13) by applying the frame gain (gain_c; Paragraph [0071-0072]) in the input image data (Decoded image data; Fig. 13); and 
a gamma converter (108; Fig. 13; Fig. 15) gamma-converting (Paragraph [0048]) clipped input image data (Fig. 6) to generate output image data (Display image data; Fig. 13).  

Claim 13, Mori (Fig. 1-15) discloses a display driving method (Fig. 2-5) of adjusting a brightness of an image (Fig. 3 and 6) on the basis of ambient illumination (S001-S003; Fig. 2), the display driving method comprising: 
determining a clipping ratio (Paragraph [0061-0062]; Paragraph [0074-0076]; wherein discloses “clip”) for clipping input image data (Fig. 6) by using an ambient 
calculating a frame gain (Paragraph [0052]) which is to be applied to the input image data (Decoded image data; Fig. 13), based on the clipping ratio (Clip; Paragraph [0061]); 
clipping (Fig. 6; Paragraph [0074]) the input image data (Decoded image data; Fig. 13) by applying the frame gain (gain_c; Paragraph [0071-0072]) in the input image data (Decoded image data; Fig. 13); and 
gamma-converting (Paragraph [0048]) clipped input image data (Fig. 6) to generate output image data (Display image data; Fig. 13).  

Claim 2, Mori (Fig. 1-15) discloses wherein the controller (101; Fig. 13) determines the clipping ratio (Paragraph [0055]; Fig. 6) to be proportional (Fig. 15) to the ambient illumination value (S002; Fig. 2).  

Claim 3, Mori (Fig. 1-15) discloses wherein the controller (101; Fig. 13) determines, as a clipping ratio (Paragraph [0055]; Fig. 6) to be applied to the input image data (Decoded image data; Fig. 13), a clipping ratio (Paragraph [0055]; Fig. 6) mapped (S003; Fig. 2) to the input ambient illumination value (Lx_t; Fig. 2) in a first lookup table (102; Fig. 13; Paragraph [0035]) where ambient illumination values (Lx_t and S002-S003; Fig. 2) are mapped to clipping ratios (Paragraph [0055]; Fig. 6).  

Claim 6, Mori (Fig. 1-15) discloses wherein the controller (101; Fig. 13) additionally determines a reference frame gain (Fig. 15) mapped to the input ambient illumination value (low, intermediate, and high; Fig. 15) in a second lookup table (Paragraph [0060]) where ambient illumination values (Lx_t; Fig. 2) are mapped to reference frame gains (Fig. 15), and 
when the frame gain calculated (gain_c; Fig. 3) based on the determined clipping ratio (Paragraph [0055]; Fig. 6) is equal to or greater than the reference frame gain (S103 and No; Fig. 3), the gain calculator (105; Fig. 13) determines the reference frame gain as a final frame gain which is to be applied to the input image data (S106 and S107; Fig. 3), and when the calculated frame gain is less than the reference frame gain (S103 and Yes; Fig. 3), the gain calculator (105; Fig. 13) determines the calculated frame gain as the final frame gain which is to be applied to the input image data (S104 and S105; Fig. 3).  

Claim 16, Mori (Fig. 1-15) discloses wherein the determining of the clipping ratio (101; Fig. 13) comprises determining, as a clipping ratio (Paragraph [0055]; Fig. 6) to be applied to the input image data (Decoded image data; Fig. 13), a clipping ratio (Paragraph [0055]; Fig. 6) mapped (S003; Fig. 2) to the input ambient illumination value (Lx_t; Fig. 2) in a first lookup table (102; Fig. 13; Paragraph [0035]) where ambient illumination values (Lx_t and S002-S003; Fig. 2) are mapped to clipping ratios (Paragraph [0055]; Fig. 6) are proportionally mapped to ambient illumination values (Fig. 15).  

Claim 17, Mori (Fig. 1-15) discloses further comprising:  35Attorney Docket No. 15366-000012-US 
determining a reference frame gain (Fig. 15) mapped to the input ambient illumination value (low, intermediate, and high; Fig. 15) in a second lookup table (Paragraph [0060]) where ambient illumination values (Lx_t; Fig. 2) are mapped to reference frame gains (Fig. 15)
comparing the calculated frame gain (gain_c; Fig. 3) with the reference frame gain (Fig. 15); and 
determining a final frame gain (S108; Fig. 3) based on the reference frame gain (Fig. 15) and the frame gain calculated (gain_c; Fig. 3) based on the determined clipping ratio (Paragraph [0055]; Fig. 6), 
wherein the reference frame gain (Fig. 15) is determined as a final frame gain (S108; Fig. 3) when the calculated frame gain (gain_c; Fig. 3) is equal to or greater than the reference frame gain (S103 and No; Fig. 3) and the calculated frame gain (gain_c; Fig. 3) is determined as the final frame gain (S108; Fig. 3) when the calculated frame gain is less than the reference frame gain (S103 and Yes; Fig. 3), and 
wherein the determined final frame gain (Fig. 6) is applied to the input image data (decoded image data; Fig. 13) to clip the input image data when the clipping of the input image (Paragraph [0055]; Fig. 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 2011/0254878 A1) in view of Park et al (US 2018/0005586 A1).

Claim 7, Mori discloses the display driving device of claim 1.
Mori does not expressly disclose further comprising a four-color data converter converting first red data, first green data, and first blue data, each constituting three-color input image data, into second red data, second green data, second blue data, and white data respectively supplied to red, green, blue, and white subpixels included in a display panel to generate four-color input image data.  
Park (Fig. 1-20B) discloses further comprising a four-color data converter (340; Fig. 4 and 7A) converting first red data (R; Fig. 7A), first green data (G; Fig. 7A), and first blue data (B; Fig. 7A), each constituting three-color input image data (R, G, and B; Fig. 1), into second red data (R’; Fig. 7A), second green data (G’; Fig. 7A), second blue data (B’; Fig. 7A), and white data (W; Fig. 7A) respectively supplied to red, green, blue, and white subpixels (R, G, B, W (105); Fig. 1) included in a display panel (100; Fig. 1) to generate four-color input image data (R’, G’, B’, W; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mori’s display device by applying color conversion, as taught by Park, so to use a display device with color conversion for provide a display device adaptively controlling peak luminance based on contrast and load of images, ambient light and temperature (Paragraph [0008]).

Claim 8, Park (Fig. 1-20B) discloses wherein the four-color data converter (340; Fig. 7A) extracts (342; Fig. 7A), as the white data (W; Fig. 7A), a common component of the first red data (R; Fig. 7B), the first green data (G; Fig. 7B), and the first blue data (B; Fig. 7B) and subtracts (346; Fig. 7A) the white data (W’; Fig. 7A) from each of the first red data (R; Fig. 7A), the first green data (G; Fig. 7A), and the first blue data (B; Fig. 7A) to generate the second red data (R’; Fig. 7A), the second green data (G’; Fig. 7A), and the second blue data (B’; Fig. 7A).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mori’s display device by applying color conversion, as taught by Park, so to use a display device with color conversion for provide a display device adaptively controlling peak luminance based on contrast and load of images, ambient light and temperature (Paragraph [0008]).

Claim 9, Park (Fig. 1-20B) discloses wherein when the three-color input image data (R, G, B; Fig. 7B; wherein figure shows data is 255 for R, G, and B) is a full white color (Paragraph [0139]), the gain calculator (Paragraph [0143-0144]) additionally calculates a pixel gain (PCC=0.5; Fig. 7B) so that a gray level value of each of the second red data (R’; Fig. 7B), the second green data (G’; Fig. 7B), the second blue data (B’; Fig. 7B), and the white data (W; Fig. 7B) is a maximum gray level value (675NIT; Fig. 7B).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mori’s display device by applying color conversion, as taught by Park, so to use a display device with color .

Claims 10-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 2011/0254878 A1) in view of Okamoto (US 2018/0130434 A1).

Claims 10 and 19, Mori (Fig. 1-15) discloses further comprising: 
an illumination sensor (70; Fig. 1) sensing the ambient illumination value (Paragraph [0033]).
Mori does not expressly disclose a preprocessor preprocessing the ambient illumination value sensed by the illumination sensor to provide a preprocessed ambient illumination value to the controller.
Okamoto (Fig. 6) discloses a preprocessor (453; Fig. 6; Paragraph [0134]) preprocessing the ambient illumination value sensed by the illumination sensor (443; Fig. 6) to provide a preprocessed ambient illumination value to the controller (454; Fig. 6).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mori’s display device by applying sensor arrangement, as taught by Okamoto, so to use a display device with sensor arrangement for providing a hybrid display device has display quality that is independent of environment light, it is necessary to adjust the luminance and correct the color tone in accordance with the usage environment (Paragraph [0010]).

Claim 11, Okamoto (Fig. 6) discloses wherein the display driving device (Fig. 6) is a driving device of an instrument panel of a vehicle (Fig. 16F), and 
the preprocessor preprocesses (453; Fig. 6) an ambient illumination value sensed (443; Fig. 6) when the vehicle (Fig. 16F) enters a tunnel (Paragraph [0164]; wherein discloses a dark environment) or an ambient illumination value sensed (443; Fig. 6) when the vehicle (Fig. 16F) gets out the tunnel (Paragraph [0163]; wherein discloses a bright environment).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mori’s display device by applying sensor arrangement, as taught by Okamoto, so to use a display device with sensor arrangement for providing a hybrid display device has display quality that is independent of environment light, it is necessary to adjust the luminance and correct the color tone in accordance with the usage environment (Paragraph [0010]).

Claims 12 and 20, Mori (Fig. 1-15) discloses wherein when a first ambient illumination value sensed by the illumination sensor (70; Fig. 1) at a current time is first threshold value more than a second ambient illumination value sensed by the illumination sensor at a previous time (Paragraph [0038]; wherein discloses the different greater than the prescribed threshold value), the preprocessor decreases the first ambient illumination value by a predetermined first reference value to preprocess the first ambient illumination value (Paragraph [0107]; wherein discloses a bright environment), and 
.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 2011/0254878 A1) in view of Park et al (US 2018/0005586 A1) and Hong et al (US 2007/0171218 A1).

Claim 18, Mori discloses the display driving method of claim 13.
Mori does not expressly disclose further comprising converting three-color input image data into four-color input image data, wherein the converting comprises: 
extracting a common component of first red data, first green data, and first blue data each constituting the three-color input image data to extract white data constituting four-color input image data; and 
subtracting the white data from each of the first red data, the first green data, and the first blue data to generate second red data, second green data, and second blue data each constituting the four-color input image data.  
Park (Fig. 1-20B) discloses further comprising converting (340; Fig. 4 and 7A) three-color input image data (R, G, B; Fig. 4 and 7A) into four-color input image data (R’, G’, B, W; Fig. 4 and 7A), wherein the converting comprises: 

subtracting (346; Fig. 7A) the white data (W’; Fig. 7A) from each of the first red data (R; Fig. 7A), the first green data (G; Fig. 7A), and the first blue data (B; Fig. 7A) to generate the second red data (R’; Fig. 7A), the second green data (G’; Fig. 7A), and the second blue data (B’; Fig. 7A) each constituting the four-color input image data (R’, G’, B’, W; Fig. 7A).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mori’s display device by applying color conversion, as taught by Park, so to use a display device with color conversion for provide a display device adaptively controlling peak luminance based on contrast and load of images, ambient light and temperature (Paragraph [0008]).
Mori in view of Park does not expressly disclose linearizing three-color source image data by using an inverse function of a gamma curve to generate the three-color input image data.
Hong (Fig. 8) discloses linearizing three-color source image data (RI, GI, and BI; Fig. 8) by using an inverse function of a gamma curve (Paragraph [0062]) to generate the three-color input image data (Ra, Ga, and Ba; Fig. 8).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mori in view of Park’s color conversion by applying an inverse function, as taught by color conversion, so to use a .

Allowable Subject Matter
Claims 4, 5, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4 and 14 are directed to the gain calculator of Applicant’s figure 4. The Examiner believes the claims discloses a process of the calculating gain which is not specifically taught by the cited prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/           Primary Examiner, Art Unit 2691                                                                                                                                                                                             	11/03/2021